Judgments of the Supreme Court, New York County (George F. Roberts, J.), entered April 8, 1992 in Chin and April 9, 1992 in Chang, which dismissed petitions for writs of habeas corpus, unanimously reversed, on the law, without costs, and the petitions granted to the extent of restoring the antecedent bail conditions under indictment number 10466/91. Motions M-2091 and M-2093 granted to the extent of enlarging the record.
*134We do not express any opinion on whether revocation of bail was warranted, but do find that it was error to remand petitioners without bail based on Grand Jury minutes underlying indictment number 2778/92, without giving counsel access to those minutes (People ex rel. Ryan v Warden, 113 AD2d 116). We also express no opinion on the denial of bail to petitioners under indictment number 2778/92, pursuant to which petitioners remain incarcerated, as that case is not before us. Concur—Sullivan, J. P., Rosenberger, Ross, Smith and Rubin, JJ.